 Case 3:19-cr-00804-AET Document 428 Filed 11/19/20 Page 1 of 1 PageID: 1182


                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA               :                CRIM. NO. 19-CR-804(AET)
                                       :
                v.                     :                CONSENT ORDER
                                       :
JULIUS THIGPEN                         :


        This matter having come before the Court upon the request of Julius Thigpen, defendant,

through his attorney, Adalgiza Núñez Esq., for an order modifying the conditions of pretrial release,

and both United States Pretrial Services, Nicholas Zotti, and Assistant United States Attorney, Martha

Nye, consenting to the request, and all relevant information having been provided to United States

Pretrial Services


        IT IS HEREBY ORDERED on this             19th      day of November 2020, that Defendant’s

conditions of release are modified to permit him to attend dinner with his wife on November 24,

2020, from 6 p.m. to 11 p.m.; and

        IT IS FURTHER ORDERD that Mr. Thigpen be allowed time prior to and proceeding the

event to travel from and to his home and the event location; and

        IT IS FURTHER ORDERED that all other conditions of release remain unchanged.



                                               ____s/DOUGLAS E. ARPERT ___________
                                               Hon. Douglas E. Arpert, U.S.M.J.




_______________________________                ________________________________________
Martha Nye, A.U.S.A.                           Adalgiza A. Núñez, Attorney for Defendant
